Per Curiam:
At the time DeLa Green withdrew his subscription, there was no company formed, and there was nothing to prevent all the subscribers to the proposed enterprise from withdrawing from that enterprise had they seen proper. By what legal consideration, then, was DeLa Green bound? Was he bound because he induced others to sign ? But, if the other subscribers to the undertaking were not bound to go on with it, and might at any time before application for a charter have dropped it, surely the defendant was no more bound than they. Viewing the matter in this light, we do not see how the judgment of the court below can be reversed.
Judgment affirmed.